Case 2:15-cr-00172-SPC-MRM Document 124 Filed 08/20/21 Page 1 of 2 PageID 577




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                         CASE NO.: 2:15-cr-172-SPC-MRM

TRAE PATTEN


                                   ORDER

      Under the Court’s Administrative Order, Case No. 8:20-mc-25 (Doc. 1),

which implements the Coronavirus Aid, Relief, and Economic Security Act

(“CARES”), the Court may conduct the Final Revocation Hearing by video

conferencing with Defendant TRAE PATTEN’S consent after he confers with

counsel.

      Accordingly, it is

      ORDERED:

      (1) On or before Friday, September 17th, 2021, at NOON, counsel for

           Defendant TRAE PATTEN must file a written notice advising the

           Court:

             a. whether Defendant, after consulting with defense counsel,

                consents to proceed with the Final Revocation Hearing by video

                conferencing and by telephone if video is not reasonably

                available;
Case 2:15-cr-00172-SPC-MRM Document 124 Filed 08/20/21 Page 2 of 2 PageID 578




            b. why delaying the Final Revocation Hearing will result in

               serious harm to the interests of justice; and

            c. the   Government’s    position    on   a   videoconference   Final

               Revocation Hearing.

      (2) If Defendant’s counsel advises that Defendant consents to proceed

         with the hearing by video conferencing, the Clerk is DIRECTED to

         notice the hearing and provide all hearing participants with

         instructions for joining the hearing.

      (3) The Court will address the specific findings required by the CARES

         Act at the video conference Final Revocation Hearing.

      DONE AND ORDERED in Fort Myers, Florida on August 20, 2021.




Copies: All counsel of record




                                       2
